Lumpkin, P. J.
1. Under the evidence, viewed in the light of the pleadings, the refusal of the injunction prayed for hy the plaintiff was right; and for no reason assigned in the hill of exceptions does it appear that the trial judge committed error in granting the counter relief for which the main defendant prayed.
2. The refusal of the court to sustain generally the demurrers of the plaintiff below to specified paragraphs of the defendants’ answers, and instead thereof ' granting orders striking portions only of such paragraphs, was not erroneous, the same being, save as to the matter thus stricken therefrom, germane and appropriate. Judgment affirmed.

All the Justices concurring.

Injunction. Before Judge Lumpkin. Fulton superior court. November 3, 1900.
Joseph H. Smith, for plaintiff in error.
Culberson & Willingham, contra.